ALLOWABILITY NOTICE
Claims 1-8, 10-19 and 21 are pending in this action.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-8, 10-19 and 21 are allowed.

The following is an examiner’s statement of reasons for allowance:  The cited prior art references, Baldwin et al. (US PGPUB No. 2010/0082991), Sengupta et al. (US PGPUB No. 2015/0003453), Singh et al. (US PGPUB No. 2012/0054744), Staker et al. (US PGPUB No. 2012/0179916), Qiang et al. ("Research on the security of storage virtualization based on trusted computing", IEEE, doi: 10.1109/ICNDS.2010.5479355, 2010, pp. 237-240) and Hosseinzadeh et al. ("Security in Container-Based Virtualization through vTPM," IEEE, 2016, pp. 214-219), do not alone or in combination teach the recited features of independent claims 1, 7 and 14.  While the references disclose some of the principle features of the claimed invention, the specific combination of the recited steps and the specificity of the recited steps, distinguish the claimed invention from the prior art.  For example, a virtual machine is instantiated to manage a secret for an application started in another virtual machine. Furthermore, processes running on the second virtual machine are validated based on a list of valid processes.  In claim 7, an identifier is provided from the controlling domain to the application running the second virtual machine. In claim 14, a key is provided after validating a state of the application .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is 571-270-7179.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        March 12, 2021